Order, Supreme Court, Bronx County (Anne Targum, J.), entered October 30, 1995, which granted defendant’s motion for summary judg*320ment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court correctly held that plaintiff, who was assaulted by an unknown person in the lobby of a building owned and maintained by defendant after leaving the apartment of a tenant who was a customer, failed to come forward with any competent evidence that his assailant was able to gain access to the building because of defendant’s negligent failure to maintain the locks on the building’s front door. "[T]he failure to provide locks on outer doors is only pertinent as an alleged proximate cause if there is evidence to support a finding that the assailant was 'an intruder * * * with no right or privilege to be present there’ ” (Dawson v New York City Hous. Auth., 203 AD2d 55, quoting Miller v State of New York, 62 NY2d 506, 509). Concur — Milonas, J. P., Ellerin, Rubin, Kupferman and Ross, JJ.